DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/16/2022 has been entered. Claims 1-11 and 13-20 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1 and 11 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paradie (US 6522288 B1) in view of AWEYA (US 20100150117 A1). 

Regarding claim 1, Paradie discloses [Note: What Paradie fails to disclose is strike-through]
A device (FIG. 1, element 103; Col. 4 lines 1-4, “FIG. 1 is a plan view of an exemplary application of the present invention. In this exemplary application, four radar sensors 103 are positioned in a line in the front end of an automobile 101.”) for localization of a target in a scene (FIG. 1, elements 111, “objects” in a scene), the device comprising: 
circuitry (Col. 4 lines 1-4, “FIG. 1 is a plan view of an exemplary application of the present invention. In this exemplary application, four radar sensors 103 are positioned in a line in the front end of an automobile 101.”) configured to: 
obtain radar signal measurements acquired by two or more radar sensors arranged at different locations (Col. 4 lines 1-4, “FIG. 1 is a plan view of an exemplary application of the present invention. In this exemplary application, four radar sensors 103 are positioned in a line in the front end of an automobile 101.”), the two or more radar sensors having overlapping fields of view (Col. 4, line 59 - Col. 5 line 2, “FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively. The center of each range semicircle is the position of the sensor that generated the observation. In this simple example with one object in the field of view, and assuming no errors and further assuming that the object has one reflection point, all four range semicircles intersect at a single point 321.”);
derive range information of one or more potential targets from samples of the radar signal measurements which are simultaneously acquired or acquired during a same time interval (Col. 4, lines 59-64, FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively.”), wherein the range information of a single sample represents a ring segment of potential positions of a potential target (FIG. 3 depicts the ring segments of detected object at 302) at a particular range from a respective radar sensor and in a field of view of the respective radar sensor (Col. 4 lines 64 - Col. 4 line 3, “The center of each range semicircle is the position of the sensor that generated the observation. In this simple example with one object in the field of view, and assuming no errors and further assuming that the object has one reflection point, all four range semicircles intersect at a single point 321. That point is the location of the detected object 302 with respect to the sensor array.”); 
determine intersection points of ring segments of the range information (FIG. 3, intersection points 302);




AWEYA discloses, 
determine a region of the scene having a density of intersection points higher than other regions in the scene (see Fig. 5 where the region with the highest density of intersection points is “determined”; Paragraph 0050, “If the system redundancy is sufficiently high (i.e., a higher number of APs 12 or equivalently, high AP-client hearability) and only a small number of measurements contain NLOS errors, then the result is that more clean intersections will exist near the true client position. Therefore, a higher intersection density exists near the true client position. By searching the different intersection possibilities, an intermediate estimate of the client position P.sub.c=(x.sub.c, y.sub.c) can be obtained from which NLOS errors can be identified and mitigated, and a final client location P.sub.client=(x.sub.l, y.sub.l) determined.”);
select a ring segment per sensor that goes through the region (Paragraph 0051, “In order to locate a particular client 14, each AP 12 [i.e. sensor] performs a distance measurement to client 14. The distance measurement performed by AP i, which is located at (x.sub.i y.sub.i), is represented by r.sub.i. Since a minimum of three AP measurements are needed for trilateration (as shown by the dashed lines), L subsets of measurements are created, each of which contains three distances:”, where Fig. 5 shows that “each AP 12” is a ring segment that goes through the high density region. Therefore, each AP 12 (i.e. sensor) ring segment is selected to determine the distance measurements); and then 
determine a most likely target position of the potential target from the range information of the ring segment selected for each sensor (Paragraph 0052, “Subsets that cannot be used in the trilateration are excluded leaving M subsets. For each one of the M subsets, the three distances and trilateration are used to compute the intermediate client location P.sub.c=(x.sub.c, y.sub.c).”).  

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Paradie with AWEYA to incorporate the features of: 
determine a region of the scene having a density of intersection points higher than other regions in the scene;
select a ring segment per sensor that goes through the region; and then 
determine a most likely target position of the potential target from the range information of the ring segment selected for each sensor.  
	Both Paradie and AWEYA are considered analogous arts as they both disclose the use of multiple sensors for localization of a target using ring segment crossings. Both arts generate possible target locations using circle intersections where the circles represent range from a sensor. Paradie specifically discloses the method of trilateration to determine the likelihood of the location of an object when it discloses in Col. 5, lines 27-33, “Accordingly, while the first step of trilateration can generate a map such as the map illustrated in FIGS. 3 and 4, further mathematical manipulation of that data is necessary to make reasonable assumptions about which combinations of range circles of different sensors correspond to actual objects and what is the actual location of that object.”. However, Paradie fails to disclose:
determine a region of the scene having a density of intersection points higher than other regions in the scene;
select a ring segment per sensor that goes through the region; and then 
determine a most likely target position of the potential target from the range information of the ring segment selected for each sensor.  
	AWEYA discloses this feature in the citations shown above and through Figs in its disclosure. Specifically, AWEYA indicates the determining of the area of highest density crossings to reduce errors in the target localization. Additionally, AWEYA discloses the selecting of the different ring segments that are included in the area of highest density crossings to determine range information for each of the sensors (i.e. distance for each AP 12s shown in Figs. 5 and 7). The target position (i.e. position Pc =Xc,Yc) is then determined using trilateration processes using the distance measurements from the AP 12s distance measurements. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Paradie with AWEYA to incorporate the features mentioned above. The incorporation of such features would provide high accuracy in target localization using multiple sensor measurements. 

Regarding claim 2, Paradie further discloses  
The device as claimed in claim 1, wherein 
the circuitry is further configured to iteratively determine the most likely target position from different combinations of ring segments (Col. 6, lines 32-34, “The specific location that is determined for each potential object is a nonlinear problem that can be solved using an iterative least-squares method, such as the Levenberg-Marquardt method.,”), and 
a combination includes one ring segment per sensor that goes through the selected region and each combination comprises one or more ring segments different from one or more ring segments of other combinations (Col. 7, lines 55-64, “For instance, let us consider an ideal example in which there are three sensors, each accurately detecting only the same five actual objects in the field of view. Let us further assume that all five objects are located such that every combination of ranges from any two sensors intersects. Accordingly, there will be 5.times.5.times.5=125 potential objects on the ordered list generated in steps 501 and 503. Ideally, the elimination phase 505 will reduce that list of 125 potential objects down to five actual objects. That is a reduction of 96%.”).  

Regarding claim 3, Paradie further discloses  
The device as claimed in claim 2, wherein the circuitry is further configured to determine the most likely target position from different combinations of ring segments by finding a position with a least squared radial distance that minimizes a minimization function (Col. 6, lines 32-34, “The specific location that is determined for each potential object is a nonlinear problem that can be solved using an iterative least-squares method, such as the Levenberg-Marquardt method.,”, where the “Levenberg-Marquardt method” minimizes a minimization function).  

Regarding claim 4, Paradie further discloses  
The device as claimed in claim 3, wherein the circuitry is further configured to use as the minimization function a sum of squared radial distances between an estimated target position and respective range rings of a respective combination (Col. 6 lines 65-Col. 7 line 10, “The cumulative error is representative of the difference between the range measurements upon which the particular potential object is based and the assigned location of that potential object as determined in the first step 501. More specifically, one simple, yet effective algorithm for generating a cumulative error is a sum of the squares of the errors (or SSE) algorithm. In this technique, the difference between each range measurement upon which a potential object is based and the assumed range of that potential object from the corresponding sensor (which is easily determined from the assigned location of the potential object in step 501) is determined. Each is then squared. Finally they are summed together.”).  

Regarding claim 5, Paradie further discloses  
The device as claimed in claim 1, wherein the circuitry is further configured to determine a velocity of the potential target (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”).  

Regarding claim 6, Paradie further discloses  
The device as claimed in claim 1, wherein the circuitry is further configured to determine a direction of movement of the potential target (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”).  

Regarding claim 7, Paradie further discloses  
The device as claimed in claim 1, wherein the circuitry is further configured to determine a velocity and/or a direction of movement of the potential target using an angle between positions of the sensors (Col. 1, lines 59-64, “In actuality, virtually all radar systems give some bearing information because the transmitters rarely generate totally spherical wave fronts with a full 360.degree. azimuth. For instance, even a radar with an azimuth as wide as 180.degree. eliminates half of the bearing spectrum (assuming one knows the direction in which the sensor is facing).”) and the most likely target position and/or using relative velocities measured by the sensors (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”, where “correlated with one another” is tantamount to using relative velocities).  

Regarding claim 8, Paradie further discloses  
The device as claimed in claim 1, wherein the circuitry is further configured to determine a velocity and/or a direction of movement (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”, where “correlated with one another” is tantamount to using relative velocities) of the potential target by minimization of a sum of squared errors of relative velocities (Col. 7, lines 2-10, “More specifically, one simple, yet effective algorithm for generating a cumulative error is a sum of the squares of the errors (or SSE) algorithm. In this technique, the difference between each range measurement upon which a potential object is based and the assumed range of that potential object from the corresponding sensor (which is easily determined from the assigned location of the potential object in step 501) is determined. Each is then squared. Finally they are summed together.”, where the same process is performed with the velocity as disclosed in Col. 3 lines 57-67).  

Regarding claim 9, Paradie further discloses  
The device as claimed in claim 1, wherein the circuitry is further configured to use relative velocities measured by the sensors to improve determination of the most likely target position (Col. 3 lines 57-67, “The discussion thus far has focused on the determination of the location of objects at a given instant in time from the sensor readings. However, in an application such as the aforementioned intelligent stop & go vehicle control system, the track (i.e., direction and velocity) of the detected objects also is determined…Then the multiplicity of maps are correlated with one another in order to determine the tracks (or velocity and direction) of the objects.”, where “correlated with one another” is tantamount to using relative velocities).  

Regarding claim 10, Paradie further discloses  
A radar system (Col. 4, line 59 - Col. 5 line 2, “FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively.”), comprising: 
the device as claimed in claim 1 (see claim 1); and
the two or more radar sensors arranged at the different locations and having the overlapping fields of view (Col. 4, line 59 - Col. 5 line 2, “FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively. The center of each range semicircle is the position of the sensor that generated the observation. In this simple example with one object in the field of view, and assuming no errors and further assuming that the object has one reflection point, all four range semicircles intersect at a single point 321.”), wherein the two or more radar sensors are configured to acquire radar signal measurements from the scene including one or more targets (Col. 4, lines 59-64, FIG. 3 illustrates a simple simulated scenario involving a single object 302 viewed by a four sensor array. Boxes 201, 203, 205, and 207 indicate the location of the four sensors, respectively. Semicircles 309, 311, 313, and 315 represent the range observation from the four sensors 201, 203, 205, and 207, respectively.”). 


Regarding claim 11, the same cited section and rationale as corresponding system claim 1 is applied. 

Regarding claim 13, the same cited section and rationale as corresponding system claim 2 is applied.

Regarding claim 14, the same cited section and rationale as corresponding system claim 3 is applied.

Regarding claim 15, the same cited section and rationale as corresponding system claim 4 is applied. 

Regarding claim 16, the same cited section and rationale as corresponding system claim 5 is applied. 

Regarding claim 17, the same cited section and rationale as corresponding system claim 6 is applied. 

Regarding claim 18, the same cited section and rationale as corresponding system claim 7 is applied. 

Regarding claim 19, the same cited section and rationale as corresponding system claim 8 is applied. 

Regarding claim 20, the same cited section and rationale as corresponding system claim 9 is applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        


/PETER M BYTHROW/Primary Examiner, Art Unit 3648